 

Exhibit 10.2

 

LICENSE AGREEMENT


effective February 26, 2016


between


ALBA THERAPEUTICS CORPORATION


and


INNOVATE BIOPHARMACEUTICALS, INC.

 

 

 

 

TABLE OF CONTENTS

 



ARTICLE 1. BACKGROUND 1 ARTICLE 2. DEFINITIONS 1 ARTICLE 3. GRANT OF LICENSE;
Assignment of Contracts; OPTION 3 ARTICLE 4. COMPANY RESPONSIBILITIES 5 ARTICLE
5. CONSIDERATION: PAYMENTS 6 ARTICLE 6. DATA 8 ARTICLE 7. PATENT PROSECUTION 8
ARTICLE 8. CONFIDENTIALITY 8 ARTICLE 9. [INTENTIONALLY OMITTED] 10 ARTICLE 10.
INFRINGEMENT 10 ARTICLE 11. TERM AND TERMINATION 11 ARTICLE 12. ASSIGNABILITY 12
ARTICLE 13. APPLICABLE LAW; WAIVER 12 ARTICLE 14. INTEGRATION AND INTERPRETATION
13 ARTICLE 15. REPRESENTATIONS AND WARRANTIES 13 ARTICLE 16. CLAIMS,
INDEMNIFICATION AND INSURANCE 14 ARTICLE 17. ADVERTISING AND PUBLICITY 15
ARTICLE 18. DISPUTE RESOLUTION 15 ARTICLE 19. MISCELLANEOUS 16

 



EXHIBIT A COPYRIGHTS EXHIBIT A-1 INVENTORY EXHIBIT B LICENSED PATENTS EXHIBIT C
UMD SUBLICENSE EXHIBIT D   TRANSFERRED CONTRACTS EXHIBIT E   DEVELOPMENT PLAN

 

  -i- 

 

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) effective as of February 26, 2016
(“Effective Date”) is made by and between Alba Therapeutics Corporation, a
Delaware corporation (“Alba”), having an address at 100 International Drive,
23rd Floor, Baltimore, MD 21202, and Innovate Biopharmaceuticals, Inc., a
Delaware corporation, having an address at 8601 Six Forks Road, Suite 400,
Raleigh, NC 27615 (“Company”).

 

ARTICLE 1. BACKGROUND

 

1.01       Alba and Company are parties to an Option Agreement, dated October 7,
2015, as amended, in which Alba granted an exclusive option to Company for the
purchase of Alba’s assets relating to Larazotide acetate and related compounds,
which option was exercised by Company on January 15, 2016.

 

1.02       In lieu of entering into an asset purchase agreement, Alba and
Company elected to enter into a license arrangement with respect to Alba’s
Assets (as defined below) and an accompanying sublicense arrangement (in the
form of Exhibit C) with respect to that certain Restated Master License
Agreement, dated as of July 1, 2005, by and between Alba and the University of
Maryland, Baltimore.

 

1.03       In furtherance of such license arrangement and a potential eventual
asset transfer, Alba desires to grant, and the Company desires to accept, an
exclusive license to the Assets, upon the terms and subject to the conditions
set forth in this Agreement.

 

1.04       Subject to certain conditions set forth herein, upon completion by
the Company of certain clinical milestones Alba desires to sell, and the Company
desires to purchase, the Assets pursuant to an asset purchase agreement
incorporating terms mutually agreed upon herein.

 

ARTICLE 2. DEFINITIONS

 

In this Agreement, the following terms have the meanings set forth in this
Article.

 

2.01       “Affiliate”: Any entity that directly or indirectly controls, is
controlled by, or is under common control with Company. “Control” means the
right to exercise more than 50% of the voting rights of a controlled
corporation, limited liability company, or partnership, or the power to direct
or cause the direction of the management or policies of any other controlled
entity.

 

2.02       “Assets”: Intellectual Property and all other assets owned or
controlled by Alba primarily related to the Licensed Product, including, without
limitation, all inventory (including inventory identified on Exhibit A-1),
contracts, books, records, files, regulatory filings and data related to the
Licensed Product.

 

2.03       “CeD PRO Instrument”: The Celiac Disease Patient Reported Outcome
Instrument developed by Alba, including User Manual and Evidence Dossier, and
any translations of the foregoing.

 

2.04       “Commercially Reasonably Efforts”: With respect to the performance of
development, manufacturing or commercialization activities with respect to the
Licensed Products by Company or its Affiliates, the expenditure of efforts and
resources consistent with the usual and commercially reasonable practice of
Company in the exercise of its reasonable business discretion (but no less
efforts and resources than a similarly-situated company would reasonably be
expected to expend), with respect to development, manufacturing or
commercialization of other products that are of similar market potential at a
similar stage in their development or product life.

 

 1 

 

 

2.05       “Confidential Information”: Information relating to the subject
matter of the Licensed Product or Patent Rights which has not been made public
and includes, without limitation, any documents, drawings, sketches, models,
designs, data, memoranda, tapes, records, formulae and algorithms, given orally,
in hard copy form, or in electronic form, which Company receives from Alba, or
Alba receives from Company.

 

2.06       “Copyrights & Trademarks”: The copyrights and trademarks listed on
Exhibit A hereto.

 

2.07       “First Commercial Sale”: The initial transfer of a Licensed Product
for compensation by Company, an Affiliate or a Sublicensee to a Third Party.
First Commercial Sale shall not include any transfer or disposition of a sample
or for charitable purposes (including, without limitation, pursuant to an early
access, compassionate use, named patient, indigent access or patient assistance
program), or for preclinical, clinical or regulatory purposes.

 

2.08       “Improvement”: An invention or discovery by Company directly related
to the Patent Rights in the Licensed Field which is or may be patentable or
otherwise protected under law, and is reasonably necessary for the practice of
the Patent Rights by Alba or a third party.

 

2.09       “Intellectual Property”: Patent Rights, Copyrights & Trademarks and
Know-How.

 

2.10       “Know-How”: All data, results, improvements, processes, methods,
protocols, formulas, inventions, trade-secrets and other information, patentable
or otherwise, which may include (but is not limited to) scientific, research and
development, manufacturing know-how, pre-clinical, clinical, regulatory,
manufacturing, safety, marketing, financial and commercial information or data
which is owned or controlled by Alba and are necessary or useful to the
research, development and/or commercialization of the Licensed Product.

 

2.11       “Licensed Field”: All fields.

 

2.12       “Licensed Product(s)”: Any pharmaceutical composition containing,
consisting of, or comprising: (i) [***]; (ii) larazotide, including any salt or
ester thereof including larazotide acetate; and (iii) to the extent not
contemplated by the preceding clauses (i)-(ii), a compound for treating or
preventing a condition, including but not limited to Celiac Disease, or its use
in treatment or prevention of a condition, including but not limited to Celiac
Disease, where the compound or method of use is covered by an issued Licensed
Patent

 

2.13       “MAA”: A marketing authorization application filed with the European
Medicines Agency or any successor agency thereto (“EMA”) to obtain regulatory
approval for a new drug under the centralized EMA filing procedure or, if the
centralized EMA filing procedure is not used, filed to obtain regulatory
approval for a new drug using applicable procedures in accordance with
applicable law in any European Union country.

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 2 

 

 

2.14       “NDA”: A New Drug Application for purposes of the United States
Federal Food, Drug, and Cosmetic Act, as amended from time to time, and the
rules, regulations, guidelines, guidances and requirements promulgated
thereunder, as may be in effect.

 

2.15       “Net Sales”: The gross sales revenues and fees invoiced by Company,
an Affiliate or a Sublicensee to independent Third Party purchasers who are not
Affiliates, for the sale of Licensed Products, less the sum of the following:
(a) credits, allowances, discounts and rebates to, and charge backs from the
account of, such Third Party purchasers for spoiled, damaged, out-dated,
rejected or returned Licensed Products; (b) actual freight and insurance costs
incurred in transporting such Licensed Products to such Third Party purchasers;
(c) cash, quantity and trade discounts and other price reductions; (d) sales,
use, value-added and other direct taxes incurred (which term shall include any
annual fees due under Section 9008 of the United States Patient Protection and
Affordable Care Act of 2010 allocable to such Licensed Product); (e) customs
duties, surcharges and other governmental charges incurred in connection with
the exportation or importation of such Licensed Products; and (f) the cost to
Third Party purchasers of the devices for dispensing or administering such
Licensed Products, as well as diluents or similar materials which accompany such
Licensed Products as they are sold.

 

Net Sales do not include any resales of Licensed Product after its sale by
Company, an Affiliate or a Sublicensee to a Third Party purchaser. In computing
Net Sales, (1) no deductions from gross revenues and fees will be made for
commissions paid to individuals, whether they be with independent sales agencies
or regularly employed on the payroll by Company, its Affiliate(s) or
Sublicensee(s), or for cost of collections, and (2) Licensed Products will be
considered sold when invoiced.

 

2.16       “Patent Rights”: Alba’s interest in the patents and patent
applications related to the Licensed Product, as further itemized in Exhibit B,
including (i) patents and patents that may issue from the applications, (ii) all
continuations, continuations-in-part, divisions, reissues, re-examinations or
extensions of the foregoing, and (iii) and foreign counterparts of any of the
foregoing.

 

2.17       “Phase 3 Trial”: A controlled clinical study of a Licensed Product
that is prospectively designed to demonstrate with statistical significance the
efficacy and safety of the Licensed Product for use in a particular indication
and that is sufficient to obtain regulatory approval by the FDA to market the
Licensed Product in such indication.

 

2.18       “Sublicensee”: A person or entity, including an Affiliate, to which
Company sublicenses all or some of the Patent Rights or Assets.

 

2.19       “Third Party”: Any entity or person other than Alba, Company, an
Affiliate or a Sublicensee.

 

2.20       “Transferred IND” shall mean the Investigational New Drug Application
(IND# 70,568) for larazotide acetate submitted on September 11, 2005 (Serial
Number 0000).

 

ARTICLE 3. GRANT OF LICENSE; Assignment of Contracts; OPTION

 

3.01       Alba hereby grants to Company, and Company accepts, an exclusive
worldwide license under the Assets, including the Patent Rights, to conduct
research and development and to make, have made, use, lease, offer to sell, sell
and import the Licensed Products within the Licensed Field, anywhere in the
world, for the term of this Agreement; provided, however, that with respect to
the CeD PRO Instrument, such license shall be exclusive, subject only to
licenses granted prior to the Effective Date which licenses are included in the
Transferred Contracts.

 

 3 

 

 

3.02       During the term of this Agreement, Company may transfer its rights to
an Affiliate consistent with this Agreement, provided Company is responsible for
the obligations of its Affiliate relevant to this Agreement, including the
payment of milestones, whether or not paid to Company by its Affiliate.

 

3.03       During the term of this Agreement, Company may grant sublicenses
consistent with this Agreement, provided Company is responsible for the
obligations of its Sublicensees relevant to this Agreement, including the
payment of milestones, whether or not paid to Company by its Sublicensees, and
provided further that in no event shall Company grant such a sublicense without
first obtaining Alba’s written consent, which consent shall not be unreasonably
withheld. For clarification, no consent requirement shall be applicable after
execution of the Asset Purchase Agreement.

 

3.04       Company will identify its Affiliates and its Sublicensees under this
Agreement to Alba by name, address and field of sublicense (both as to geography
and subject matter), and any other reasonable information necessary for Alba to
conduct a meaningful audit under Section 9.01 below, except that Company
reserves the right to redact any and all Confidential Information that is
nonessential to any such Alba audit.

 

3.05       Alba hereby assigns to Company, and Company hereby assumes, Alba’s
rights and all obligations first arising after the Effective Date under (i) the
contracts identified on Exhibit D attached hereto (the “Transferred Contracts”)
and (ii) the Transferred IND, and Alba shall have no liability thereunder for
obligations first arising from and after the Effective Date, and the Company
hereby agrees to indemnify Alba against any and all such liabilities thereunder;
provided that, in the event this Agreement terminates for any reason, Company
shall execute any and all documents necessary to assign back to Alba, and Alba
shall assume back from Company, Alba’s rights and obligations under the
Transferred Contracts and the Transferred IND. Company shall not transfer,
assign, modify, sublicense or terminate the Transferred Contracts or the
Transferred IND without first obtaining Alba’s written consent, which consent
shall not be unreasonably withheld; provided, however, that Company may assign
the Transferred Contracts and the Transferred IND in connection with an
assignment of this Agreement pursuant to Article 12; and provided further that
such assignments be subject to Alba’s reversion rights as set forth in the
immediately preceding sentence.

 

3.06       (a)         Upon payment by Company of the first Milestone Payment
(as defined in Section 5.01(b) below), and provided that Company has delivered
to Alba reasonable evidence of sufficient financial resources necessary to
complete Company’s Phase 3 Trial in accordance with the Development Plan (as
defined below), Company shall have an exclusive option to purchase (the “Company
Option to Purchase”) the Assets from Alba pursuant to the terms of a customary
asset purchase agreement (an “Asset Purchase Agreement”), exercisable by
Company’s delivery to Alba, on or before the first (1st) anniversary of such
first Milestone Payment, of a written notice informing Alba that Company is
exercising its Company Option to Purchase (such notice, the “Company Exercise
Notice”).

 

(b)       During the term of this Agreement, Alba shall have the right to sell
(the “Alba Option to Sell”) the Assets to Company pursuant to the terms of an
Asset Purchase Agreement, exercisable by Alba’s delivery to Company of a written
notice informing the Company that Alba is exercising its Alba Option to Sell
(such notice, the “Alba Exercise Notice”).

 

(c)       Upon either delivery by Company of the Company Exercise Notice or by
Alba of the Alba Exercise Notice, Company and Alba agree to negotiate in good
faith and execute an Asset Purchase Agreement within ninety (90) days following
such delivery (the “Negotiation Period”). Should the Parties fail to enter into
an Asset Purchase Agreement before the end of the Negotiation Period following
Company’s delivery of the Company Exercise Notice, this License Agreement will
remain in effect.

 

 4 

 



 

(d)       Notwithstanding the forgoing, such Asset Purchase Agreement shall
include at least the following provisions:

 

1.       a purchase price payable by Company to Alba for the purchase of the
Assets that consists [***].

 

2.       indemnification provisions substantially similar to the indemnification
provisions set forth in this Agreement, subject to appropriate escrows, baskets
and caps consistent with an asset purchase transaction;

 

3.       the same diligence requirements set forth in this Agreement;

 

4.       reporting provisions whereby Company shall provide reasonable updates
regarding product development, clinical and regulatory matters sufficient to
enable Alba to satisfy its obligations to its stockholders; and

 

5.       for [***] ([***]) years following the effective date of the Asset
Purchase Agreement, a covenant whereby Alba agrees it shall not directly or
indirectly develop or commercialize any product that competes against the
Licensed Product.

 

ARTICLE 4. COMPANY RESPONSIBILITIES

 

4.01       Company will use its Commercially Reasonable Efforts to bring one or
more Licensed Products to market in accordance with the Development Plan (as
defined below), subject in all cases to the following:

 

(a)       Company has delivered to Alba prior to execution of this Agreement a
confidential development plan (the “Development Plan”) with respect to the
development, manufacture and commercialization of the Licensed Product, a copy
of which is attached hereto as Exhibit E. The Development Plan, and any reports
or other information related thereto delivered by Company to Alba pursuant to
Section 5.02(b) below, will be treated as Confidential Information by Alba.

 

(b)       To the extent that the Company’s responsibility for any aspect of the
Development Plan is made the responsibility of an Affiliate or Sublicensee,
Company retains its obligations to Alba as to this Article as if Company is
solely responsible for that aspect.

 

4.02       Company agrees that any Licensed Products for use or sale in the
United States will be manufactured substantially in the United States in
accordance with the requirements of 35 U.S.C. Section 204 and 37 CFR
401.14(a)(i). In the event Company determines that compliance with this
obligation is commercially impracticable, Company agrees that it will apply for
a waiver of such obligation from the United States Government. In agreements
with Affiliates and Sublicensees, Company will pass through this obligation.
Company will use its best efforts to enforce this obligation and will promptly
advise Alba of any known violations, or charges of violations, of this
obligation.

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 5 

 

 

 

4.03       The use and disclosure of technical information acquired pursuant to
this Agreement and the exercise of Patent Rights granted by this Agreement are
subject to the export, assets, and financial control regulations of the United
States of America, including, without limitation, restrictions under regulations
of the United States that may be applicable to direct or indirect re-exportation
of such technical information or of equipment, products, or services directly
produced by use of such technical information. Company is responsible for taking
any steps necessary to comply with such regulations.

 

ARTICLE 5. CONSIDERATION: PAYMENTS

 

In consideration of the license granted to Company:

 

5.01       (a)         At execution of this Agreement, Company will pay to Alba
a one-time, non-refundable license fee of Four Hundred Thousand Dollars
($400,000.00).

 

(b)       In addition, Company shall make each of the following payments to Alba
(each, a “Milestone Payment”) upon the occurrence of each of the following
corresponding events (each, a “Milestone Trigger”):

 

    Milestone Payment   Milestone Trigger           1.   $[***]   Dosing of
first patient in first Phase 3 Trial           2.   $[***]   First Acceptance of
an NDA or MAA for a Licensed  Product           3.   $[***]   First Approval of
an NDA or MMA for a Licensed Product           4.   $2,500,000.00   First
Commercial Sale for a Licensed Product           5.   $[***]   First instance of
annual Net Sales of Licensed Products in any calendar year exceeding
$100,000,000.00           6.   $[***]   First instance of annual Net Sales of
Licensed Products in any calendar year exceeding $500,000,000.00           7.  
$[***]   First instance of annual Net Sales of Licensed Products in any calendar
year exceeding $1,000,000,000.00           8.   $[***]   First instance of
annual Net Sales of Licensed Products in any calendar year exceeding
$1,500,000,000.00

 

(c)       For the avoidance of doubt, if Company achieves more than one of the
Milestone Triggers in the same calendar year, then Company shall, at the time
prescribed in this Article 5, pay to Alba the applicable Milestone Payments for
all of such Milestone Triggers achieved in such calendar year. For example, if
Net Sales for a calendar year are $500,000,000.00 and Company has not previously
paid to Alba the Milestone Payment applicable to Milestone Trigger 5 (but has
previously paid to Alba the Milestone Payments applicable to Milestone Triggers
1, 2, 3 and 4), then Company shall pay $[***] to Alba (the sum of the Milestone
Payments applicable to Milestone Triggers 5 and 6).

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 6 

 

 

5.02       From and after the Effective Date:

 

(a)       Company shall use its Commercially Reasonable Efforts to cause each
Milestone Trigger to occur as promptly as practicable and shall not take any
action or omit to take any action with the intent of circumventing or delaying
any Milestone Trigger or Company’s obligations set forth in this Article V.

 

(b)       No later than forty five (45) days after the end of each calendar
quarter (until Milestone Payment #3 has been made), Company shall provide Alba
with a written report for such calendar quarter (each, a “Milestone Report”), in
each case, setting forth in reasonable detail all material development,
manufacturing and commercialization activities undertaken by or on behalf of
Company, during such quarter with respect to the Licensed Product, as well as
summary results of all pre-clinical or clinical studies related to Licensed
Product completed during such quarter, including a review of activities as
measured against the Development Plan, and shall otherwise keep Alba reasonably
informed as to its activities and the status of its efforts with respect to the
achievement of the Milestone Triggers, including, until the occurrence of the
first Milestone Trigger, updates on Company’s efforts to raise the capital
necessary to accomplish the Development Plan. Company shall actively engage with
Alba (including by making available Company’s most senior research and
development employee) to answer any questions regarding any Milestone Report and
to provide such additional information and documents as Alba may reasonably
request with respect thereto.

 

(c)       If a Milestone Trigger has been achieved during a calendar quarter,
the Milestone Report for such calendar quarter shall indicate such achievement.

 

(d)       Without limiting clause (b) above, Company shall (until all of the
Milestone Payments have been made), upon at least ten (10) business days’ prior
notice, permit an independent third party accounting firm reasonably acceptable
to both parties reasonable access during normal business hours to examine such
records at the facilities where such records are customarily kept, as may be
necessary for the sole purpose of verifying the calculation and reporting of Net
Sales. Such examination shall occur no more frequently than once each calendar
year and shall be paid for by Alba, unless the auditor determines that Company
undercalculated Net Sales by more than $[***], in which case such examination
shall be paid for by Company. The independent accounting firm may only disclose
to Alba (i) whether a Milestone Trigger has been achieved or (ii) that Company
undercalculated Net Sales.

 

5.03        Company shall pay each Milestone Payment with respect to a
Development Milestone Trigger to Alba within thirty (30) days after providing to
Alba notice of the achievement of the applicable Milestone Trigger (whether in a
Milestone Report or otherwise). Interest is due on any Milestone Payment payable
to Alba under this Agreement. The interest rate is the prime rate plus [***]
percent simple interest per annum accruing from the due date.

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

  

 7 

 

 

ARTICLE 6. DATA

 

6.01       Nothing herein shall be construed to require either party to disclose
or deliver to the other party any information or communication that is
considered by the disclosing party to be protected by the attorney-client
privilege, or is considered by the disclosing party to be attorney work product,
without the express written consent of the disclosing party. In no event shall
this clause be deemed to permit (i) Alba to withhold any pre-clinical or
clinical data or (ii) Company to withhold any data or information required to be
included in any Milestone Report prepared for, and delivered to, Alba pursuant
to Section 5.02(b) above.

 

ARTICLE 7. PATENT PROSECUTION

 

7.01       Company, at company’s expense shall file, prosecute and maintain all
patents and patent applications specified in Exhibit B. Company shall have
control over all patent matters, provided however, that Company shall allow Alba
an opportunity to comment and advise Company on decisions that diminish or limit
the scope of any patent or application. If Company elects to abandon any patent
application (except for purposes of filing a continuation application) or patent
in any country, Company shall notify Alba in writing at least thirty (30) days
prior to any filing or payment due date or any other deadline that requires
action to avoid loss of rights and thereafter, Alba shall have the right to
control the filing, prosecution, and/or maintenance of such patent application
or patent in such country at its own expense. By written notification to Alba at
least thirty (30) days in advance of any filing or response deadline, or fee due
date, company may elect not to have a particular patent application maintained
in any particular country or not to pay expenses associated with filing,
prosecuting or maintaining a particular patent application or patent, provided
that company pays for all costs incurred up to Alba’s receipt of such
notification. Upon such notification, Alba may file, prosecute and/or maintain
such patent applications or patent in such country at its own expense and for
its own benefit, and any rights or license granted hereunder held by company, an
affiliate or sublicensee relating to such patent application or patent in such
country shall terminate.

 

ARTICLE 8. CONFIDENTIALITY

 

8.01       Knowingly or inadvertently, either party may disclose to the other
certain Confidential Information. Disclosures by Alba are deemed to refer to
disclosures by any Alba officers, directors, employees, consultants or agents.
Disclosures by Company are deemed to refer to disclosures by Company officers,
directors, employees, consultants or agents. Confidential Information may be
disclosed only in accordance with the provisions of this Article.

 

8.02       Except as hereafter specifically authorized in writing by the
disclosing party, the receiving party will not disclose or use the Confidential
Information for a period of [***] years after the date of receipt of
Confidential Information.

 

8.03       These obligations of non-disclosure and nonuse do not apply to any
Confidential Information which the receiving party can demonstrate by reliable
written evidence:

 

(a)       was generally available to the public at the time of disclosure to the
receiving party; or

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 8 

 

  

(b)       was already in the possession of the receiving party at the time of
the disclosure, other than pursuant to a confidential disclosure agreement
between the parties and not due to any unauthorized act by the receiving party;
or

 

(c)       was developed by the receiving party prior to the disclosure; or

 

(d)       the receiving party is required by law to disclose.

 

8.04       These obligations of non-disclosure and nonuse will not continue to
apply to any Confidential Information which the receiving party can demonstrate
by reliable written evidence:

 

(a)       has become generally available to the public other than through a
breach of this Agreement by the receiving party after disclosure;

 

(b)       has been acquired by the receiving party on a nonconfidential basis
from any third party having a lawful right to disclose it to the receiving
party; or

 

(c)       corresponds to information developed by the receiving party
independent of and with no reliance upon the disclosing party’s Confidential
Information.

 

8.05       Each party will use that level of care to prevent the use or
disclosure of the other party’s Confidential Information as it exercises in
protecting its own Confidential Information, which in no event will be less than
a reasonable standard of care.

 

8.06       All Confidential Information will be clearly marked as confidential
by the disclosing party and, if not in written or tangible form when disclosed,
will be indicated as confidential upon disclosure and then summarized in writing
and so marked as confidential within 30 days after disclosure to the receiving
party.

 

8.07       Notwithstanding the foregoing, Company, its Affiliates and its
Sublicensees are permitted to disclose and use the Confidential Information to
the extent reasonably necessary to exercise Company’s license or sublicenses
hereunder, or to comply with Federal reporting requirements, provided that any
disclosure is made subject to written confidentiality restrictions consistent
with those accepted by Company in this Agreement. During the Term and after
execution of the Asset Purchase Agreement, any Confidential Information related
to Licensed Product shall be deemed to constitute Confidential Information of
Company.

 

8.08       Upon termination of this Agreement (unless terminated by virtue of
execution of the Asset Purchase Agreement), (i) Company will return to Alba all
material which is Confidential Information of Alba, together with all copies and
other forms of reproduction, except that a single archive copy may be kept in
Company’s legal files, and (ii) Alba will return to Company all material which
is Confidential Information of Company, together with all copies and other forms
of reproduction, except that a single archive copy may be kept in Alba’s legal
files. Each party agrees that termination of this Agreement does not alter the
[***] year obligation of confidentiality set forth in Section 8.02.

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 9 

 

 

ARTICLE 9. [INTENTIONALLY OMITTED]

 

ARTICLE 10. INFRINGEMENT

 

10.01     Alba and Company agree to notify each other promptly of each
infringement or possible infringement of the Patent Rights of which either party
becomes aware.

 

10.02     Company may (a) bring suit in its own name, at its own expense, and on
its own behalf for infringement of presumably valid claims in the Patent Rights
licensed to Company; (b) in any such suit, enjoin infringement and collect for
its use damages, profits, and awards of whatever nature recoverable for such
infringement; and (c) settle any claim or suit for infringement of the Patent
Rights. Company may not compel Alba to initiate or join in any such suit for
patent infringement. Company may request Alba to initiate or join in any such
suit if necessary to avoid dismissal of the suit. If Alba is made a party to any
such suit, Company will reimburse and indemnify Alba for any costs, expenses, or
fees which Alba incurs as a result of its joinder. In all cases, Company agrees
to keep Alba reasonably apprised of the status and progress of any litigation.

 

10.03      If an infringement action or a declaratory judgment action alleging
invalidity or non-infringement of any of the Patent Rights is brought against
Company or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Company under Section 10.02, Company may (a) defend
the suit in its own name, at its own expense, and on its own behalf for
presumably valid claims in the Patent Rights; (b) in any such suit, ultimately
enjoin infringement and collect for its use, damages, profits, and awards of
whatever nature recoverable for such infringement; and (c) settle any claim or
suit for damages or a declaratory judgment involving the Patent Rights,
including the granting of further licenses on sublicenses, provided that Company
does not admit Alba’s infringement or concede invalidation of any Patent Rights,
without Alba’s prior written consent, respectively. Alba consent will not be
unreasonably withheld. Company may not compel Alba to initiate or join in any
such suit. Company may request Alba to initiate or join in any such suit if
necessary to avoid dismissal of the suit. If Alba is made a party to any such
suit, Company will reimburse and indemnify Alba for any costs, expenses, or fees
which it incurs as a result of its joinder. In all cases, Company agrees to keep
Alba reasonably apprised of the status and progress of any litigation.

 

10.04     Company will not settle any action described in Section 10.02 or 10.03
without first notifying Alba. In any action under Sections 10.02 or 10.03, the
expenses of Company and Alba, including costs, fees, attorney fees, and
disbursements, will be paid by Company.

 

10.05     Alba will cooperate reasonably with Company in connection with any
action under Sections 10.02 or 10.03. Alba agrees to provide prompt access to
all necessary documents and to render reasonable assistance in response to
requests by Company.

 

10.06     Alba has a continuing right to intervene in a suit initiated by
Company under Section 10.02 or in a declaratory judgment action involving the
Patent Rights brought against Company under Section 10.03. In either case, if
Alba chooses to intervene, Alba will be responsible for its litigation expenses
and will be entitled to all recoveries which it obtains for itself as a result
of its intervention.

 

10.07      If Company desires to initiate a suit for patent infringement under
Section 10.02, Company will notify Alba in writing within 90 days after giving
or receiving notice of infringement under Section 10.01. If Company fails to
notify Alba of its intent to initiate suit within the 90 day period or if
Company notifies Alba that it does not intend to initiate suit, Alba may
initiate suit at its own expense. In such case, Alba is entitled to all
recoveries from such action.

 

 10 

 

 

10.08     If an infringement action or a declaratory judgment action alleging
invalidity or non-infringement of any of the Patent Rights is brought against
Company or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Company as described in Section 10.02, Company will
notify Alba whether Company intends to respond in opposition to such legal
action within 15 days after Company’s receipt of notice of the filing of such
action. If Company fails to notify Alba of its intent to respond in opposition
to such legal action within the 15 day period, or if Company notifies Alba that
it does not intend to oppose the action, Alba may respond to the legal action at
Alba’s expense. In such case, Alba is entitled to all recoveries from such
action.

 

10.09     Company will cooperate reasonably with Alba in connection with any
action described in Sections 10.07 or 10.08. Company agrees to provide prompt
access to all necessary documents and to render reasonable assistance in
response to requests by Alba.

 

ARTICLE 11. TERM AND TERMINATION

 

11.01     Unless sooner terminated in accordance with any of the succeeding
provisions of this Article 11, this Agreement will continue in full force and
effect. Upon payment of Milestone Payment 4, the licenses granted herein shall
thereafter be perpetual and irrevocable. Upon payment of Milestone Payment 8,
the licenses granted herein shall thereafter be perpetual, irrevocable and
royalty free.

 

11.02     Should Company fail to pay Alba any sum due and payable under this
Agreement prior to and including Milestone Payment 4, Alba may terminate this
Agreement on thirty (30) days written notice, unless Company pays Alba within
the thirty (30) day period all delinquent sums together with interest due and
unpaid. Upon expiration of the thirty (30) day period, if Company has not paid
all sums and interest due and payable, the parties will enter into a thirty (30)
day Cure Period during which time, both parties will attempt to resolve the
non-payment. If no resolution is reached at the end of the Cure Period, then the
rights, privileges, and licenses granted under this Agreement will terminate.

 

11.03     Prior to the First Commercial Sale of a Licensed Product to a Third
Party, Company is considered diligent with regard to development of a Licensed
Product as long as Company updates and reports progress against the Development
Plan in its Milestone Reports and as long as Company continues to use
Commercially Reasonable Efforts pursuant to Section 4.01 above to accomplish the
Development Plan as it relates to Licensed Products.

 

11.04     If Alba reasonably believes that Company is not diligent in
development of Licensed Product based upon the criteria set forth in Section
11.03, then Alba may assert a breach and its termination rights under Section
11.05 below and invoke the dispute resolution procedures in Section 18.

 

11.05     In the event that prior to the First Commercial Sale of a Licensed
Product to a Third Party Company, an Affiliate or a Sublicensee breaches
Sections 3.02, 3.03, 3.04, 4.01, 5.02, 5.03, 10.04(a), 12.01, 15.02, 16.01 or
16.02, Alba may terminate this Agreement upon 90 days written notice to Company.
However, if the breach is corrected within the 90-day period and Alba is
reimbursed for all damages directly resulting from the breach, this Agreement
will continue in full force and effect and Alba will so notify Company in
writing.

 

11.06     Expiration or termination of this Agreement does not relieve either
party of any obligation for payment and reporting which arises before expiration
or termination including obligations under Articles 5 and 7 (but only for
expenses incurred before termination). Articles 2, 10, 13, 14, 15, 16, 17, and
18 and Sections 6.03, 11.07, 11.08 and 19.09 will survive expiration or
termination. Article 8 and Sections 19.02 will survive expiration or termination
and will expire in accordance with their terms. Other sections of this Agreement
will be effective after expiration or termination where that intent is clear
from the content of those sections

 

 11 

 

 

11.07     Upon termination of this entire Agreement pursuant to Section 11.05,
any Sublicensee not in default may seek a license directly from Alba to practice
Patent Rights within the licensed field set out in its sublicense and upon the
consideration stated in its sublicense to the extent such consideration has not
previously been paid to Company. Alba will permit a Sublicensee not in default
to continue use of Patent Rights for a period of up to 60 days (the
“Continuation Term”) after termination of this Agreement while Alba and the
Sublicensee negotiate, such license to be consistent with the terms of this
Agreement subject to appropriate amendments of Article 5 and relevant
definitions to substitute the consideration and field of use provisions from the
sublicense. Should Alba and the Sublicensee fail to agree upon an amendment
within the Continuation Term, they will submit the definition and consideration
provisions in dispute between them to commercial arbitration for resolution, and
include the resulting provisions in a license. Prior to the Continuation Term,
and in consideration of the opportunity to enter into a license agreement with
Alba, a Sublicensee seeking a license from Alba must tender to Alba a written
agreement to pay running royalties and milestone payments to Alba with respect
to Net Sales during the Continuation Term and any subsequent period of
arbitration upon the terms that running royalties and milestones due Alba from
the Company would be calculated in this Agreement, or to pay running royalty and
milestone payments at the rate provided in the sublicense, whichever is greater.

 

11.08     Upon the termination of this Agreement (unless terminated by virtue of
execution of the Asset Purchase Agreement), and notwithstanding anything to the
contrary in Section 8.09 above, at Alba’s request, Company will (a) execute a
document acknowledging the license rights that have expired or terminated (b)
execute any and all documents necessary to assign all Company Improvements to
Alba and (c) make a good faith effort to transfer to Alba any other data,
information or results, relating to the Licensed Products, obtained by Company
during the term of this Agreement, whether or not the same constitutes Company
Confidential Information.

 

ARTICLE 12. ASSIGNABILITY

 

12.01      Company may assign this Agreement to an Affiliate or to a successor
to all or substantially all of Company’s assets or business related to Licensed
Product. Company may not otherwise assign or transfer this Agreement without the
prior written consent of Alba, which will not be unreasonably withheld.

 

12.02      Alba may assign this Agreement to a successor-in-interest but Alba
may not otherwise assign or transfer this Agreement without the prior written
consent of Company, which will not be unreasonably withheld.

 

ARTICLE 13. APPLICABLE LAW; WAIVER

 

13.01      This Agreement is made and construed in accordance with the laws of
the State of Delaware without regard to choice of law issues, except that all
questions concerning the construction or effect of patents will be decided in
accordance with the laws of the country in which the particular patent concerned
has been granted.

 

13.02     Each Party submits itself to the jurisdiction and venue of any state
of federal court located in the State of Delaware.

 

 12 

 

 

 

13.03     Alba and Company waive their rights to trial by jury as to any
litigation between them relating to this Agreement.

 

ARTICLE 14. INTEGRATION AND INTERPRETATION

 

14.01     This Agreement, together with any Exhibits specifically referenced and
attached, embodies the entire understanding between Company and Alba with
respect to the subject matter hereof. There are no contracts, understandings,
conditions, warranties or representations, oral or written, express or implied,
with reference to the subject matter of this Agreement that arc not merged in
this Agreement.

 

14.02     This Agreement is negotiated as an arm’s-length business transaction.
Draftsmanship will not be taken into account in construing the Agreement.

 

14.03     If any condition or provision in any Article of this Agreement is held
to be invalid or illegal or contrary to public policy by a court of competent
jurisdiction from which there is no appeal, this Agreement will be construed as
though the provision or condition did not appear. The remaining provisions of
this Agreement will continue in full force and effect.

 

ARTICLE 15. REPRESENTATIONS AND WARRANTIES

 

15.01     Alba hereby represents that, as of the date of execution by the
officer (a) Alba has full right, title, and interest in and to the Patent Rights
identified in Exhibit B (unless otherwise noted as co-owned on Exhibit B); (b)
to the knowledge of the executing Alba officer, the Patent Rights identified in
Exhibit B are not the subject matter of any currently pending claims, actions or
litigation involving Alba, and Alba has not been informed of any related matters
or litigation contemplated either by Alba or any Third Party; (c) Alba is
unaware that any person disputes inventorship or ownership of Patent Rights as
described in this Agreement; (d) to the knowledge of the executing Alba officer,
the Transferred Contracts are in full force and effect, binding and enforceable
upon Alba and the other parties thereto; (e) Alba and each other party to
Transferred Contracts are in material compliance therewith; (f) to the knowledge
of the executing Alba officer, Alba all pre-clinical studies conducted by or on
behalf of Alba with respect to Licensed Product were conducted in compliance
with all applicable laws and standards applicable to pharmaceutical development;
(g) to the knowledge of the executing Alba officer, Alba has disclosed to
Company prior to the Effective Date all preclinical and clinical data related to
Licensed Product known to Alba; and (h) to the knowledge of the executing Alba
officer, neither Alba nor any of its Affiliates nor any Third Party owns or
controls any intellectual property related to Licensed Products which is not
licensed to Company hereunder or under the accompanying Sublicense with the
University of Maryland. Alba warrants that the officer of Alba executing this
Agreement is authorized to do so on behalf of Alba. Alba EXPRESSLY DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND PATENT
VALIDITY, WITH RESPECT TO PATENT RIGHTS. ALBA EXPRESSLY DISCLAIMS ANY RELIANCE
ON ANY AND ALL OF ALBA’S CLINICAL OR TOXOCOLOGY TRIAL DATA AND RESULTS, AND
COMPANY HEREBY ACKNOWLEDGES THAT ALBA SHALL HAVE NO LIABILITY FOR COMPANY’S
DECISION TO ADVANCE THE LICENSED PRODUCT IN RELIANCE ON SUCH DATA AND RESULTS.

 

15.02     Company hereby represents and warrants to Alba that: (a) Company has
full legal right, power and authority to execute, deliver and perform its
obligations under this Agreement; (b) the execution, delivery and performance by
Company of this Agreement do not contravene or constitute a default under any
provision of applicable law or of any agreement, judgment, injunction, order,
decree, or other instrument binding upon Company; and (c) the officer of the
Company executing this Agreement has been authorized by the Company’s board of
directors or governing body to execute this Agreement as the act of the Company.

 

 13 

 

 

ARTICLE 16. CLAIMS, INDEMNIFICATION AND INSURANCE

 

16.01     Company warrants and represents that it maintains comprehensive
liability insurance coverage for itself, its officers, employees and agents, in
the minimum amounts of $[***] per claim and $[***] aggregate (inclusive of
umbrella coverage), applicable to bodily injury and property damage. Prior to
the initiation of any human trials in any geographical location with any
products, processes, or protocols developed either by Company, its Affiliates,
or Sublicensees or their officers, servants, or agents, or by Third Parties
acting on behalf of or under authorization from Company, its Affiliates or
Sublicensees, using licensed Patent Rights, the Company will establish and
maintain Product & Clinical Trials Liability insurance coverage in the amount of
$[***] per claim and $[***] aggregate. Company warrants that its liability
insurance will cover contractually assumed obligation for product liability
claims referred to in Section 16.03, when/if human clinical trials are
commenced. Alba acknowledges that Company’s liability insurance will not cover
indemnity claims related to patent infringement referred to in Section 16.03. A
certificate evidencing the required insurance coverage will be delivered to
Alba: (i) at or before execution of this Agreement; (ii) each time there is a
change in Company’s insurance coverage; and (iii) each time Company’s insurance
coverage is renewed. Company agrees to require its insurance carrier(s) to
notify Alba within 15 days prior to cancellation of Company’s insurance
coverage, except in the case of cancellation for nonpayment of premium, where 10
days advance notice will be provided. If Company does not secure liability
insurance written on an occurrence basis, but instead secures liability
insurance written on a claims-made basis, Company warrants that it will purchase
extending reported coverage or otherwise provide insurance satisfying its
obligations hereunder for a period of not less than [***] years following
termination of this Agreement.

 

16.02     (a)         Company will defend, indemnify, and hold harmless Alba,
Alba Personnel and Alba Affiliates, and their, officers, employees, and agents
(each individually an “Alba Party” and all, collectively “Alba Parties”),
against any and all claims, costs or liabilities, including attorney’s fees and
court costs at trial and appellate levels, for any loss, damage, personal
injury, or loss of life:

 

1.       caused by the actions of Company, its Affiliates, or Sublicensees, or
their officers, servants, or agents, or Third Parties acting on behalf of or
under authorization from Company, its Affiliates or Sublicensees, in the
performance of this Agreement;

 

2.       arising out of use of licensed Patent Rights by Company, its
Affiliates, or Sublicensees or their officers, servants, or agents, or by any
Third Party acting on behalf of or under authorization from Company, its
Affiliates, or Sublicensees; or

 

3.       arising out of use by a Third Party of products, processes, or
protocols developed either by Company, its Affiliates, or Sublicensees or their
officers, servants, or agents, or by Third Parties acting on behalf of or under
authorization from Company, its Affiliates or Sublicensees, using licensed
Patent Rights, provided such use was consistent with any instructions, protocols
or supervision provided by Company.

 

(b)       Alba will defend, indemnify, and hold harmless Company, Company
Personnel and Company Affiliates, and their officers, employees, and agents
(each individually a “Company Party” and all, collectively “Company Parties”),
against any and all claims, costs or liabilities, including attorney’s fees and
court costs at trial and appellate levels, for any loss, damage, personal
injury, or loss of life:

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 14 

 

 

1.       caused by the actions of Alba or its Affiliates or their officers,
servants, or agents, or Third Parties acting on behalf of or under authorization
from Alba or its Affiliates or Sublicensees;

 

2.       arising out of use of licensed Patent Rights by Alba, its Affiliates or
their officers, servants, or agents, or by any Third Party acting on behalf of
or under authorization from Alba or its Affiliates;

 

3.       arising out of use, prior to the Effective Date, by a Third Party of
products, processes, or protocols developed either by Alba or its Affiliates or
their officers, servants, or agents, or by Third Parties acting on behalf of or
under authorization from Alba or its Affiliates, using licensed Patent Rights,
provided such use was prior to the Effective Date and consistent with any
instructions, protocols or supervision provided by Alba.

 

(c)       Company’s agreement to defend, indemnify and hold harmless a Alba
Party is conditioned upon and Alba’s agreement to defend, indemnify and hold
harmless a Company Party is conditioned upon:

 

1.       Alba or Company promptly notifying the other in writing after it
receives notice of a claim, and

 

2.       the Alba Party or Company Party seeking indemnification fully
cooperating with Alba and the Company in the defense of the claim.

 

(d)       Company’s agreement to defend, indemnify and hold harmless a Alba
Party will not apply to any claim, cost, or liability attributable to the
negligent act or willful misconduct of the Alba Party or a Third Party acting
outside the direction or control of Company. Alba’s agreement to defend,
indemnify and hold harmless a Company Party will not apply to any claim, cost,
or liability attributable to the negligent act or willful misconduct of the
Company Party or a Third Party acting outside the direction or control of Alba.

 

16.03       Alba and Company further agree that nothing in this Agreement will
be interpreted as a denial to either party of any remedy or defense available to
it under the laws of the State of Delaware.

 

ARTICLE 17. ADVERTISING AND PUBLICITY

 

17.01       Neither party will use the name of the other or any of its employees
or personnel, or any adaptation thereof, in any advertising, promotional, or
sales literature without prior written consent obtained from the other party.
Either party may publicize the fact that the parties have made this Agreement.

 

ARTICLE 18. DISPUTE RESOLUTION

 

If a dispute between the parties related to this Agreement arises, either party,
by notice to the other party, may have the dispute referred to the parties’
respective officers designated below, or their successors, for attempted
resolution by good faith negotiations within 30 days after the notice is
received. The designated officers are as follows:

 

 15 

 



 

For Company: Chief Executive Officer For Alba: Chief Executive Officer

 

In the event the designated officers are not able to resolve the dispute within
this 30 day period, or any agreed extension, they will confer in good faith with
respect to the possibility of resolving the matter through mediation with a
mutually acceptable Third Party or a national mediation organization. The
parties agree that they will participate in any mediation sessions in good faith
in an effort to resolve the dispute in an informal and inexpensive manner. All
expenses of the mediator will be shared equally by the parties. Any applicable
statute of limitations will be tolled during the pendency of a mediation
initiated under this Agreement. Evidence of anything said or any admission made
in the course of any mediation will not be admissible in evidence in any civil
action between the parties. In addition, no document prepared for the purpose
of, or in the course of, or pursuant to, the mediation, or copy thereof, will be
admissible in evidence in any civil action between the parties. However, the
admissibility of evidence will not be limited if all parties who participated in
the mediation consent to disclosure of the evidence.

 

ARTICLE 19. MISCELLANEOUS

 

19.01     No license or right is granted by implication or otherwise with
respect to any patent application or patent owned by either party, unless
specifically set forth in this Agreement.

 

19.02     Neither party is liable for failure or delay in performing any of its
obligations under this Agreement if the failure or delay is required in order to
comply with any governmental regulation, request or order, or necessitated by
other circumstances beyond the reasonable control of the party so failing or
delaying, including but not limited to Acts of God, war (declared or
undeclared), insurrection, fire, flood, accident, labor strikes, work stoppage
or slowdown (whether or not such labor event is within the reasonable control of
the parties), or inability to obtain raw materials, supplies, power or equipment
necessary to enable a party to perform its obligations. Each party will: (a)
promptly notify the other party in writing of an event of force majeure, the
expected duration of the event and its anticipated effect on the ability of the
party to perform its obligations; and (b) make reasonable efforts to remedy the
event of force majeure.

 

19.03     All notices, consents and other communications required or allowed
under this Agreement must be in writing and are effective upon receipt: (a) when
delivered by hand; or (b) when received by the addressee after being mailed by
registered or certified mail (air mail if mailed overseas), return receipt
requested; or (c) when received by the addressee, by delivery service (return
receipt requested), in each case addressed to the party at its address set forth
below (or to another address that a party may later designate by notice to the
other party):

 

If to Alba:

Alba Therapeutics Corporation

100 International Drive, 23rd Floor

Baltimore, MD 21202

    Copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attn: and Mark Hayman, Esq.

 

If to Company:

Innovate Biopharmaceuticals, Inc.

8601 Six Forks Road

Suite 400

Raleigh, NC 27615

 

 16 

 

 

Copy to:

Hutchison PLLC

3110 Edwards Mill Road, Suite 300

Raleigh, NC 27612

Attn: Bill Wofford, Esq.

 

19.04     This Agreement, including Exhibits, may not be amended, nor may any
right or remedy of either party be waived, unless the amendment or waiver is in
writing and signed by a duly authorized representative of each party.

 

19.05     A failure or delay by a party in exercising any of its rights or
remedies under this Agreement does not constitute a waiver of the rights or
remedies, nor does any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the parties provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.

 

19.06     Alba and Company are not (and nothing in this Agreement may be
construed to constitute them as) partners, joint venturers, agents,
representatives or employees of the other, nor is there any status or
relationship between them other than that of independent contractors. Neither
party has any responsibility nor liability for the actions of the other party
except as specifically provided in this Agreement. Neither party has any right
or authority to bind or obligate the other party in any manner or make any
representation or warranty on behalf of the other party.

 

19.07     Unless otherwise provided, all costs and expenses incurred in
connection with this Agreement will be paid by the party which incurs the cost
or expense, and the other party has no liability for such cost or expense.

 

19.08     This Agreement is not intended to create, and does not create,
enforceable legal rights as a third party beneficiary or through any other legal
theory on the part of any Section 16.02.

 

19.09     This Agreement is signed in duplicate originals. The headings used in
this Agreement are for convenience of reference only and do not affect the
meaning or construction of this Agreement.

 

19.10     Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.
Without limiting the generality of the foregoing, in the

 

[signature page to follow]

 

 17 

 



 

The parties have caused this Agreement to be executed by their duly authorized
representatives on the dates indicated below.

 

  Company:       Innovate Biopharmaceuticals, Inc.         By: /s/ Jay P Madan  
Name: Jay P Madan   Title: President         Alba:       Alba Therapeutics
Corporation         By: /s/ Wendy Perrow   Name: Wendy Perrow   Title: CEO

 

[Signature Page to License Agreement]

 

 

 

 

EXHIBIT A

 

COPYRIGHTS & TRADEMARKS

 

A.Celiac Disease Patient Reported Outcome (CeD PRO) Instrument

 

1.Certificate of Registration of the Celiac Disease PRO Questionnaire,
Registration Number TXu-780-192, effected date of registration October 13, 2011

 

2.Copyright Certificate of Registration No. TXu-780-192, letter regarding the
Registration of Celiac Disease PRO Questionnaire, dated February 21 2012

 

B.Trademark Status Chart

 

[***]

 

C.Wheat Character

 

[***]

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

 

 

EXHIBIT A-1

 

INVENTORY

 

[***]

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

 

 

EXHIBIT B

 

PATENT RIGHTS

 

(*co-owned with University of Maryland, Baltimore)

 

[***]

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

 

 

EXHIBIT C

 

FORM OF UMD SUBLICENSE

 

[Filed as Exhibit 10.1 to the Form 10-K for the year ended December 31, 2017]

 

 

 

 

EXHIBIT D

 

TRANSFERRED CONTRACTS

 

[***]

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

 

 

EXHIBIT E

 

DEVELOPMENT PLAN

 

[***]

 



 



[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

 

